Case 6:19-cv-00114-JDK-KNM Document 127 Filed 12/02/20 Page 1 of 3 PageID #: 937




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                                TYLER DIVISION

                                            §
RICHARD SCOTT SHAFER,                       §
                                            §
       Plaintiff,                           §
                                            §
v.                                          §    Case No. 6:19-cv-114-JDK-KNM
                                            §
BRYAN COLLIER, et al.,                      §
                                            §
       Defendants.                          §
                                            §

             ORDER ADOPTING REPORT AND RECOMMNEDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed this civil

  rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

  Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636.

        Plaintiff’s complaint raises several claims against several different defendants.

  Defendant Lieutenant Joseph Embra has moved to dismiss the claims against him

  arguing that Plaintiff did not show any harm resulting from Defendant Embra’s

  actions.   Docket No. 74.   Defendant Embra further invoked his entitlement to

  qualified and Eleventh Amendment immunity and contended that Plaintiff’s

  pleadings as to him were conclusory and failed to state a claim upon which relief may

  be granted. Id.

        After reviewing the pleadings and briefing on the motion, the Magistrate Judge

  issued a Report recommending that the Court grant Defendant Embra’s motion to

  dismiss. Docket No. 102. The Magistrate Judge observed that Plaintiff’s claims



                                            1
Case 6:19-cv-00114-JDK-KNM Document 127 Filed 12/02/20 Page 2 of 3 PageID #: 938




  against Defendant Embra were based on respondeat superior liability, but Plaintiff

  failed to allege facts showing that Defendant Embra affirmatively participated in acts

  causing a constitutional injury or implemented unconstitutional policies or customs

  resulting in a constitutional injury. Id. at 6. The Magistrate Judge also held that

  Defendant Embra’s alleged threatening statements—that he would beat Plaintiff if

  Plaintiff did not address him as “sir”—did not amount to constitutional violations.

  Id. at 7.

         Plaintiff objected to the Magistrate Judge’s Report arguing that Defendant

  Embra’s threats constituted assault, resulting in a constitutional violation, and that

  Embra is culpable in his supervisory capacity.         Docket No. 112.     Concerning

  Defendant Embra’s supervisory role, the Magistrate Judge correctly determined that

  supervisory liability, or respondeat superior, does not generally apply in § 1983

  lawsuits; rather, a supervisor may be held liable if he affirmatively participates in

  the acts causing a constitutional deprivation or implements unconstitutional policies

  which causally result in the constitutional injury. Porter v. Epps, 659 F.3d 440, 446

  (5th Cir. 2011). And, outside of the alleged threats made by Defendant Embra,

  Plaintiff offered no facts showing that Defendant Embra affirmatively participated

  in acts causing a constitutional deprivation or implemented any unconstitutional

  policies.   Concerning Defendant Embra’s alleged threats to beat Plaintiff, the

  Magistrate Judge correctly held that “mere threatening language and gestures of a

  custodial office do not, even if true, amount to constitutional violations.” Wallace v.




                                            2
Case 6:19-cv-00114-JDK-KNM Document 127 Filed 12/02/20 Page 3 of 3 PageID #: 939




  Owens, 48 F. App’x 105, 2002 WL 31017224 (5th Cir. Aug. 21, 2002) (quoting

  McFadden v. Lucas, 713 F.2d 143, 146 (5th Cir. 1983)).

        Having conducted a careful de novo review of those portions of the Magistrate

  Judge’s proposed findings and recommendations to which the Plaintiff objected, the

  Court has determined that the Report of the Magistrate Judge is correct, and the

  Plaintiff’s objections are without merit. See 28 U.S.C. § 636(b)(1) (District Judge shall

  “make a de novo determination of those portions of the report or specified proposed

  findings or recommendations to which objection is made.”).

        Accordingly, the Court hereby OVERRULES Plaintiff’s objections and

  ADOPTS the Magistrate Judge’s Report (Docket No. 102) as the opinion of this

  Court. The Court GRANTS Defendant Embra’s motion to dismiss (Docket No. 74),

  and the claims against Defendant Embra are DISMISSED WITH PREJUDICE.

  Lieutenant Joseph Embra is DISMISSED as a party to this lawsuit. This dismissal

  shall have no effect upon the remaining claims and Defendants in this case.

           So ORDERED and SIGNED this 2nd day of December, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             3
